DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stationary base in claim 4 and control element in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example only:
Claims 1 and 18 are indefinite because the phrase "a screen unit, which is arranged within the rotor cage" in line 2 from the bottom appears to be inaccurate given the teaching in the specification and the illustrations in the drawings (it appears that thescreen unit is attached to the rotor cage). 
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrases “formed as agitator shaft” in line 6 and “at least in sections” in line 7 cannot be determined. These terminologies are repeated throughout the claims.


Claim 2 is indefinite because it is not clear what the phrase “at least two rotor fingers are fastened or can be fastened” in line 11 is intended to encompass. Is it fastened or not?
With respect to claim 3, several alternative terms such as “diameter and/or a width and/or a height of the at least two rotor fingers along the longitudinal extension thereof increases or is formed identically” in claim 3 fail to specifically point out the invention such that one skilled in the art could determine when infringement would occur. Similar terminology is repeated throughout the claims.
In claims 11-12, regarding “in particular)” in line 4 and 3 respectively, a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired.
Claims 16-17 are drafted in such a way that it appears to be entirely functional. The claims are vague and indefinite because, the additional structure sought to be added to claim 1 or encompassed in this dependent claim cannot be determined. 
Claim 18 is indefinite because it is not clear what the phrase “a shaft in the grinding container or in the grinding container” in line 5 is intended to encompass. Is it fastened or not?
the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-14 and 18 are rejected as best understood under 35 U.S.C. 102anticipated as being (a)(1) by Nied et al (9,505,008).
Nied et al discloses in Figs. 1-2, an agitator ball mill 1 comprising horizontal grinding container 2, which has a first end area a grinding material inlet 5 and a second 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-8, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nied et al in view of Bishop et al (5,474,237).

Bishop et al is cited to show desirability, in the relevant art, to provide a ball mill with a classifier 20 wherein one end has a smaller diameter than the other end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the classifier in Nied et al with the Nied et al as taught by Terzian since they are alternate types of classifier which will perform the same function, if one is replaced with the other. With respect to attachment means/fingers or the size of the screen, these limitations would have been obvious modifications by one skilled in the art once the basic apparatus was known as in Nied et al. especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nied et al, because the changes does not appear to provide any unexpected result.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725